DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (US 6,761,035 B1).
With respect to claim 23 Mueller discloses a fluid nozzle comprising: 
a sheath [reference character 36];
a nozzle base [see annotated Fig. below];
a nozzle tip [see annotated Fig. below];
a fluid tube [reference character 34] configured to be contained within the sheath and supported at the nozzle base and the nozzle tip; and
at least one spacer [reference characters 48] disposed within the sheath such the fluid tube is held bent over its longitudinal dimension1 thereby altering a natural frequency of the fuel tube compared to if the fuel tube were not held bent.


    PNG
    media_image1.png
    559
    515
    media_image1.png
    Greyscale

                                      
    PNG
    media_image2.png
    288
    317
    media_image2.png
    Greyscale

With respect to claim 24 Mueller discloses the at least one spacer is disposed near a longitudinal center of the fluid tube [see Fig. 2], and further comprising one or more centered spacers having a centered hole [reference character 64], each centered spacer disposed apart from the at least one spacer along a length of the fluid tube within the sheath.
With respect to claim 25 Mueller discloses that the fluid tube is held bent in a single bend over its longitudinal dimension thereby altering the natural frequency of the fuel tube [see Fig. 2].


Allowable Subject Matter

Claims 1, 3-8, 10-18, and 21 are allowed.

Response to Arguments

The applicant’s amendments to independent claims 1 and 7 overcome the rejections presented in the Non-Final rejection dated 01/06/2022 therefore the rejections are withdrawn.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The claims as written do not require that the tube is bent over its entire longitudinal extent.